Exhibit 10.47

KOSAN BIOSCIENCES INCORPORATED

RESTRICTED STOCK UNIT GRANT NOTICE

(2006 EQUITY INCENTIVE PLAN)

Kosan Biosciences Incorporated (the “Company”), pursuant to Section 7(b) of the
Company’s 2006 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award covering the number of restricted stock units (the
“RSUs”) set forth below (the “Award”). This Award shall be evidenced by a
Restricted Stock Unit Award Agreement (the “Award Agreement”). This Award is
subject to all of the terms and conditions as set forth herein and in the
applicable Award Agreement and the Plan, each of which are attached hereto and
incorporated herein in their entirety.

 

Participant:

    

Date of Grant:

    

Vesting Commencement Date:

    

Number of RSUs:

    

Payment for Common Stock:

   Participant’s services to the Company

Vesting Schedule: The RSUs vest in two components: a performance based component
and time based component.

 

Performance-Based Vesting:   

One-half of the number of RSUs set forth above shall vest if:

 

•        you remain an Employee through December 31, 2008, and

 

•        the Company has entered into a Collaboration Agreement during 2008. A
“Collaboration Agreement” means a signed written agreement between the Company
and a pharmaceutical or biotechnology company for the development and
commercialization of a Company developed Hsp90 and/or epothilone product, which
agreement provides for total milestone payments to the Company of at least [ *
], including upfront cash and/or equity compensation to the Company of at
least [ * ], and royalties to the Company consistent with the size and nature of
the agreement.

Time-Based Vesting:    If you remain an Employee through December 31, 2009,
one-quarter of the number of RSUs set forth above shall vest. If you remain an
Employee through December 31, 2010, one-quarter of the number of RSUs set forth
above shall vest.

Delivery Schedule: Delivery of one share of Common Stock for each RSU which
vests shall occur on the applicable vesting date, provided that delivery may be
delayed as provided in Section 3 of the Award Agreement.

 

Special Tax Withholding Right:    x    You may direct the Company (i) to
withhold, from shares otherwise issuable upon vesting of the Award, a portion of
those shares with an aggregate fair market value (measured as of the delivery
date) equal to the amount of the applicable withholding taxes, and (ii) to make
a cash payment equal to such fair market value directly to the appropriate
taxing authorities, as provided in Section 10 of the Award Agreement.    ¨   
None

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

1.



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the award of the RSUs and the
underlying Common Stock and supersede all prior oral and written agreements on
that subject with the exception of (i) Stock Awards previously granted and
delivered to Participant under the Plan, and (ii) the following agreements only:

 

OTHER AGREEMENTS:     KOSAN BIOSCIENCES INCORPORATED     PARTICIPANT By:        
        Signature       Signature Title:         Date:     Date:          

ATTACHMENTS: Award Agreement, and Plan

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

2.



--------------------------------------------------------------------------------

KOSAN BIOSCIENCES INCORPORATED

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), Kosan Biosciences
Incorporated (the “Company”) has awarded you a Restricted Stock Unit Award
pursuant to the Company’s 2006 Equity Incentive Plan (the “Plan”) for the number
of restricted stock units (“RSUs”) as indicated in the Grant Notice
(collectively, the “Award”). Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan. Subject to adjustment and the terms and conditions as provided herein and
in the Plan, each RSU shall represent the right to receive one (1) share of
Common Stock.

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

1. NUMBER OF RSUS AND SHARES OF COMMON STOCK.

(a) The number of RSUs subject to your Award and the number of shares of Common
Stock deliverable with respect to such RSUs may be adjusted from time to time
for Capitalization Adjustments as described in Section 9(a) of the Plan. You
shall receive no benefit or adjustment to your Award with respect to any cash
dividend or other distribution that does not result from a Capitalization
Adjustment as described in Section 9(a) of the Plan; provided, however, that
this sentence shall not apply with respect to any shares of Common Stock that
are delivered to you in connection with your Award after such shares have been
delivered to you.

(b) Any additional RSUs, shares of Common Stock, cash or other property that
becomes subject to the Award pursuant to this Section 1 shall be subject, in a
manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other RSUs and Common Stock covered by your Award.

(c) Notwithstanding the provisions of this Section 1, no fractional RSUs or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 1. The Board shall, in its discretion, determine an equivalent benefit
for any fractional RSUs or fractional shares that might be created by the
adjustments referred to in this Section 1.

2. VESTING. Except as provided in Section 11, the RSUs shall vest, if at all, as
provided in the Vesting Schedule set forth in your Grant Notice, provided that
vesting shall cease upon the termination of your service as an Employee that
constitutes Continuous Service If an RSU with respect to one share of Common
Stock would otherwise vest in fractional amounts pursuant to the Vesting
Schedule set forth in your Grant Notice, such RSU shall instead vest, if at all,
on the final vesting date under such Vesting Schedule.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

3.



--------------------------------------------------------------------------------

3. DELIVERY OF SHARES OF COMMON STOCK.

(a) Subject to the provisions of this Award Agreement and the Plan, in the event
one or more RSUs vests, the Company shall deliver to you one share of Common
Stock for each RSU that vests on the applicable vesting date. However, if a
scheduled delivery date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day.

(b) Notwithstanding the foregoing, in the event that you are subject to the
stock trading restrictions contained in the Company’s Amended and Restated
Policy & Procedures Regarding Prevention of Insider Trading and Protection of
Confidential Information (or any successor policy) and any shares covered by
your Award are scheduled to be delivered on a day (the “Original Delivery Date”)
that does not occur during an open “window period” applicable to you, as
determined by the Company in accordance with such policy, then such shares shall
not be delivered on such Original Delivery Date and shall instead be delivered
on the first business day of the next occurring open “window period” but in no
event later than the later of: (i) December 31st of the calendar year of the
Original Delivery Date, or (ii) the fifteenth (15th) day of the third calendar
month following the Original Delivery Date. The form of such delivery (e.g., a
stock certificate or electronic entry evidencing such shares) shall be
determined by the Company.

4. PAYMENT BY YOU. This Award was granted in consideration of your services for
the Company. Subject to Section 10 below, except as otherwise provided in the
Grant Notice, you will not be required to make any payment to the Company (other
than your past and future services for the Company) with respect to your receipt
of the Award, vesting of the RSUs, or the delivery of the shares of Common Stock
underlying the RSUs.

5. SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless either (i) the shares of Common Stock are then registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you shall not receive such Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

6. RESTRICTIVE LEGENDS. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.

7. TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of the shares in respect of your Award. For example, you may not use shares that
may be issued in respect of your RSUs as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
RSUs. Your Award is not transferable, except by will or by the laws of descent
and distribution. Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

4.



--------------------------------------------------------------------------------

8. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.

9. UNSECURED OBLIGATION. Your Award is unfunded, and even as to any RSUs that
vest, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Common Stock pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the Common Stock acquired pursuant to this Agreement
until such Common Stock is issued to you pursuant to Section 3 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company with respect to the Common Stock so issued. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.

10. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of Common Stock pursuant to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). If specified in your Grant Notice, you may direct the
Company to withhold shares of Common Stock with a Fair Market Value (measured as
of the date shares of Common Stock are delivered pursuant to Section 3) equal to
the amount of such Withholding Taxes; provided, however, that the number of such
shares of Common Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

11. CHANGE IN CONTROL.

(a) With respect to that portion of the RSUs subject to your Award that is
subject to performance-based vesting under the Vesting Schedule set forth in
your Grant Notice, such portion will vest in full upon the effective date of a
Change in Control, provided you are an

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

5.



--------------------------------------------------------------------------------

Employee in Continuous Service on such date. With respect to that portion of the
RSUs subject to your Award that is subject to time-based vesting under the
Vesting Schedule set forth in your Grant Notice, such portion will vest in full
if your Continuous Service as an Employee terminates either within twelve
(12) months following or one (1) month prior to the effective date of a Change
in Control due to an Involuntary Termination Without Cause.

(b) For purposes of this Agreement, “Involuntary Termination Without Cause”
means the involuntary termination of your Continuous Service for reasons other
than death, Disability, or Cause. For this purpose, “Cause” means that, in the
reasonable determination of the Company, you have (i) committed an intentional
act or acted with gross negligence that has materially injured the business of
the Company; (ii) intentionally refused or failed to follow lawful and
reasonable directions of the Board or the appropriate individual to whom you
report; (iii) willfully and habitually neglected your duties for the Company; or
(iv) been convicted of a felony involving moral turpitude that is likely to
inflict or has inflicted material injury on the business of the Company.
Notwithstanding the foregoing, Cause shall not exist based on conduct described
in clause (ii) or (iii) unless the conduct described in such clause has not been
cured within fifteen (15) days following your receipt of written notice from the
Company specifying the particulars of the conduct constituting Cause. Any
determination by the Company that your Continuous Service was terminated by
reason of dismissal without Cause for the purposes of this Agreement shall have
no effect upon any determination of the rights or obligations of you or the
Company for any other purpose.

12. PARACHUTE PAYMENTS.

(a) If any payment or benefit you would receive in connection with a Change in
Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Payment are paid to you, which of the following two
alternative forms of payment would maximize your after-tax proceeds: (i) payment
in full of the entire amount of the Payment (a “Full Payment”), or (ii) payment
of only a part of the Payment so that you receive the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”), whichever amount
results in your receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. For purposes of determining whether to make a Full Payment or
a Reduced Payment, the Company shall cause to be taken into account all
applicable federal, state and local income and employment taxes and the Excise
Tax (all computed at the highest applicable marginal rate, net of the maximum
reduction in federal income taxes which could be obtained from a deduction of
such state and local taxes).

(b) If a Reduced Payment is made, (i) the Payment shall be paid only to the
extent permitted under the Reduced Payment alternative, and you shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order
unless you elect in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

6.



--------------------------------------------------------------------------------

of accelerated vesting of stock options; and (4) reduction of other benefits
paid to you. In the event that acceleration of compensation from your equity
awards is to be reduced, such acceleration of vesting shall be canceled in the
reverse order of the date of grant (i.e., earliest granted Stock Award cancelled
last) unless you elect in writing a different order for cancellation.

(c) The accounting firm engaged by the Company for general tax purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

(d) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company.

13. NOTICES. Any notices required to be given or delivered to the Company under
the terms of this Award shall be in writing and addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to you
shall be in writing and addressed to your address as on file with the Company at
the time notice is given. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

14. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

15. AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
that has not been delivered to you in Common Stock pursuant to Section 3.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

7.



--------------------------------------------------------------------------------

16. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that
Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award. The Company shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.

18. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

8.



--------------------------------------------------------------------------------

19. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

20. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

21. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act (which includes the prospectus for the Plan). In addition,
you acknowledge receipt of the Company’s Amended and Restated Policy &
Procedures Regarding Prevention of Insider Trading and Protection of
Confidential Information.

* * * * *

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and you upon the signing by you of the Restricted Stock Unit Grant
Notice to which it is attached.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

9.